Due to the importance of the question involved here, we deem it necessary to render an opinion on rehearing.
It is provided in section 22, art. 9, of the state Constitution, that on appeal to this court from an order of the Corporation Commission, that tribunal shall certify to this court
"all facts upon which the action appealed from was based and which may be essential for the proper decision of the appeal."
Such record, of course, can contain only the evidence which was produced in the trial of the case before the Corporation Commission, for upon that alone must the decision of the Corporation Commission lawfully rest. In this case the Corporation Commission did certify such a record to us. On the Constitutions of the state and nation, on the law as enacted by the Legislature, and upon that record, and nothing more, must our decision rest. In our opinion of May 20th we held that, under the evidence in that record, it strongly appeared that the company was entitled to a substantial increase in its rates. However, we found that after taking the evidence in the case, the Corporation Commission held it under advisement for two years without action, and then rendered its decision upon a record which failed to portray conditions then existing, except in so far as the law may require a presumption that the conditions proven to exist continued so to do. It further appeared to us that there had been no sufficient effort made by the Corporation Commission during the trial before it to meet, by competent evidence, many of the material claims made by the company and strongly supported by its proof, but which we were inclined to fear were somewhat extravagant. The record was stale. For these reasons, we were unwilling to order a quasi permanent rate by our final decision at that time and upon that record. In order to insure the people of the City of McAlester of an opportunity to have their interests finally and fully protected, we made, for the information of the parties, a finding of the facts as shown by the record then before *Page 126 
us and remanded the case to the Corporation Commission to take further evidence and by which these tentative conclusions, if incorrect upon the real facts, might be overcome in a further hearing by competent evidence.
It is the law and the rule of this court in an appeal like this, and we so held in our opinion in this case filed March 13th, that where it strongly appears from an examination of the record before us that the company is entitled to a substantial increase in its rates and where it further appears that there will be much delay in the final disposition of the cage in this court, a temporary increase in rates will be allowed by proper order of this court. The Corporation Commission made no complaint and filed no petition for rehearing on that order, and the rule there announced has become effective as a rule for further procedure in this case. Because of the condition of the record further delay in this case is now inevitable. If, at the conclusion of this investigation, it should finally appear, as the record before us at the present time makes it appear, that the company is now operating its business at an unfairly low rate, then there will be no practical way for the company to reimburse itself for the loss in furnishing gas to its patrons between now and then. If, however, we put into effect now a temporary increase in rates and require the company to give a large and substantial bond conditioned that it will refund this increase in rates in the event we, upon the final record, decide such increase to be erroneous, then the patrons' interests will be amply protected by the refund. Under this plan no harm can come to the patrons if it be ultimately decided that the company was not entitled to the increase, while, on the other hand, the company would sustain an unjust loss if not given a temporary increase, if upon the final record it should appear that the company was entitled to a substantial increase during all this time. By permitting the temporary increase, under bond, no one can be ultimately injured, whatever the final decision may have to be. By our order we have required the Corporation Commission to complete the record by September 1st so that we may make our final order before the cold weather makes necessary a heavy consumption of natural gas. The temporary increase is limited by our order to the hot summer months, when the increase makes little difference in the bills.
The matter is now presented to us upon petition of the Corporation Commission for rehearing. In oral argument thereon before this court it is admitted by counsel for the. Corporation Commission that many of the material findings of fact made by it and entered in its order are not supported by evidence. It appears that the commission based some of its orders upon oral reports made by one of its engineers who went to McAlester, reported back orally to some of the commission, and left without testifying In the case, and upon other reports of the company which were not produced in the evidence nor preserved in the record certified to us. It appears that no effort was made by the Corporation Commission to meet much other important evidence of the company in the trial, as the Corporation Commission was content to merely reject it. On the oral argument, counsel for city of McAlester complains to the court of the lack of aid and co-operation on the part of the Corporation Commission. In the oral argument many facts were suggested as existing which, if established, would be of the greatest importance for our consideration and against the proposed increase in rates. But in the oral argument our attention is called to little, if anything, showing any errors to have been made by us in our opinion of May 20th based upon, the record before us. It is suggested that the opinion of the commission should be given a most liberal consideration by this court because of the fact that the members of the Corporation Commission are not lawyers and are not skilled as accountants, engineers, or otherwise in the business of the utility applying for the increase in rates. It is sufficient to say that the Legislature has been very liberal in its appropriations by which learned lawyers are employed to advise the commission upon matters of law and by which skilled and experienced accountants and engineers are furnished the commission sufficient to properly prepare a case of this kind. We are, therefore, of the opinion that the petition for rehearing must be denied.
At the same time there is presented to us an application by the company complaining that the Corporation Commission has made unjust orders directing it to furnish records and data for a further hearing in this case and which are wholly unnecessary and which orders the company claims were made willfully for the purpose of annoying and harassing the company. If the company feels thus aggrieved, it should first apply to the Corporation Commission for a modification of these orders, setting forth its reasons and proof in support thereof. This it *Page 127 
has not done, and the application should be denied.
Therefore, the petition for rehearing in this case upon the order of May 20th is denied and mandate thereon shall forthwith be transmitted to the Corporation Commission, and the company's application for modification of said orders relative to the production of books, records, and data is denied.
GORDON, J., disqualified and not participating.